                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     ANGELA HYMAN,                            )         CIVIL ACTION NO. 3:17-89
                                              )
                       Plaintiff,             )          JUDGE KIM R. GIBSON
               v.                             )
                                              )
 BRYAN DEVLIN,                                )
                                              )
                        Defendant.            )


                                    MEMORANDUM OPINION

I.      Introduction

        Before the Court are post-trial motions regarding a jury verdict rendered in this case on

February 1, 2019. The jury ruled in Plaintiff Angela Hyman's favor-finding that Defendant

Corporal Bryan Devlin violated her constitutional rights by aiding in the repossession of Hyman's

vehicle. (ECF No. 143.) The jury awarded Hyman $5,000 in compensatory damages and $500,000

in punitive damages. (Id.)

        After trial, Hyman filed a Motion for Attorney Fees and Costs. (ECF No. 145.) Defendant

Bryan Devlin filed a Motion for Judgment as a Matter of Law, New Trial, and to Alter Judgment.

(ECF No. 148.) These Motions are fully briefed (see ECF Nos. 146, 149, 154-55, 160) and are ripe

for disposition. For the following reasons, Hyman's Motion for Attorney Fees and Costs is

GRANTED and Devlin's Motion for Judgment as a Matter of Law, New Trial, and to Alter

Judgment is GRANTED IN PART and DENIED IN PART.
II.     Background

        A.      Factual History1

                1.       Hyman Defaults on Her Loan

        Hyman received a loan to finance the purchase of a new car. (ECF No. 93 <JI 1; ECF No. 96

1I 1; ECF No. 152 at 13:25-14:12.) Hyman granted the lender, Capital One, a security interest in

her car. (ECF No. 93 <JI 3; ECF No. 96 <JI 3; ECF No. 152 at 14:9.) The loan agreement gave Capital

One the right to repossess Hyman's car if she defaulted on loan payments. (ECF No. 93 <JI 3; ECF

No.961I 3.)

        Hyman eventually fell behind on her monthly payments. (ECF No. 93 ciI 4; ECF No. 96 ciI

4; ECF No. 152 at 13:25-14:12.) Capital One sent Hyman a notice of default and advised her that

if she failed to pay the amount due, it might repossess her car. (ECF No. 93 <JI<JI 7, 9; ECF No. 96

1I1I 7, 9.) Hyman submitted a loan modification request, which Capital One denied, instead

deciding to exercise its right to repossess Hyman's car. (ECF No. 93 <JI 16; ECF No. 96 <JI 16.)

        Capital One hired Jeff Brunner of Commonwealth Recovery Group to carry out the

repossession. (ECF No. 93 <JI 17; ECF No. 96 <JI 17; ECF No. 152 at 101.)

                2.       Brunner Arrives to Repossess Hyman's Vehicle

        Brunner arrived at Hyman's home on October 5, 2016, around 7:20 p.m. (ECF No. 93 <JI

20; ECF No. 96 <JI 20; ECF No. 152 at 104:5-19.) While the parties agree that Brunner ultimately

repossessed Hyman's car, they disagree about when the repossession occurred. Devlin states that


1The Court repurposes this Factual History from its Memorandum Opinion on Defendants' Motion for
Summary Judgment. (See ECF No. 99.) At summary judgment, the Court derived these facts from Devlin's
Concise Statement of Material Facts (ECF No. 93), Plaintiff Angela Hyman's Responsive Concise Statement
of Material Facts (ECF No. 96), and Devlin's Response to "New Matter" Set Forth in Plaintiff's Concise
Statement of Material Facts (ECF No. 98). The Court also cites to the transcript of trial. (ECF Nos. 150-53.)

                                                    -2-
Brunner immediately backed his tow truck into Hyman's driveway, hooked and strapped both

sides of Hyman's car, and lifted the vehicle into the air without incident. 2 (ECF No. 931[1[ 21-27;

ECF No. 151 at 159:1-8.) Hyman and her wife, Shyree Johnson, on the other hand, assert that

Brunner did not hook and lift her car until after the police arrived. (ECF No. 96 1[1[ 22-23; ECF

No. 152 at 17:20-18:3.)

        Johnson exited the house and requested to remove items from the vehicle. (ECF No. 93

1[1[ 10, 12; ECF No. 961[1[ 10, 12; ECF No. 152 at 113:9-11.) Brunner helped her remove her items.

(ECF No. 931[1[ 28-29; ECF No. 961[1[ 28-29; ECF No. 152 at 113:9-17.) Johnson brought the items

inside the house and, shortly thereafter, returned to the vehicle, got into the driver's seat, locked

the car door, and refused to exit. (ECF No. 931[1[ 30-32; ECF No. 961[1[ 30-32.) The parties dispute

whether Johnson locked the doors from the inside or whether Hyman locked them remotely.

(ECF No. 931[ 32; ECF No. 961[ 32.)

        At this point, Hyman called her daughter, a law student, and asked her for advice about

how to handle the situation. (ECF No. 961[ 95; ECF No. 152 at 15:22.) Hyman claims that, on the

advice of her daughter, she approached Brunner, informed him that he was trespassing, and

demanded that he vacate her property. (ECF No. 961[ 98; ECF No. 152 at 16:9-13.) Brunner denies

that Hyman or Johnson told him he was trespassing or demanded that he leave the property.

(ECF No. 981[1[ 98-99; ECF No. 152 at 116:6-7.)

        At this point, Brunner called the Pennsylvania State Police. (ECF No. 931[ 35; ECF No. 96

1[ 35; ECF No. 152 at 116:8-11.) Hyman also called the police, and reported that someone was



2At trial, Devlin testified that "the back end [of the car] was lifted off the ground approximately one and a
half to two feet." (ECF No. 151 at 159:4-6.)

                                                     -3-
trying to take her car. (ECF No. 96                        <_!I<_[   102-04; ECF No. 98               <JI<_[   103-04; ECF No. 152 at 18:10-12.)

Before the police arrived, Hyman stood in the doorway to her house and Johnson remained inside

Hyman's vehicle. (ECF No. 93                  <_!I<_!I   37, 41; ECF No. 96             <_!I<_!I   37, 41.)

                           3.     The State Police Arrive

           After approximately 20 minutes, Trooper Brian Black arrived. (ECF No. 93 <JI<JI 37-38; ECF

No. 96 <JI<JI 37-38; ECF No. 151 at 6:8-19.) Black spoke with Brunner, who provided documentation

of the repossession, and with Johnson, who refused to exit the vehicle. (ECF No. 93                                                                      <_[     41; ECF

No. 96     <JI   41; ECF No. 151 at 9:2-23.) Black then approached Hyman and requested that she ask

Johnson to exit the vehicle so he could talk to her. (ECF No. 93                                                <JI   46; ECF No. 96            <JI   46; ECF No.

151 at 14:3-6.) Hyman told Black that Johnson was her wife and refused to ask her to exit the car.

(ECF No. 96          <JI   112; ECF No. 98    <JI    112.) Black returned to his cruiser and contacted Devlin. (ECF

No. 93     <JI<JI   46-47; ECF No. 96       <JI<JI       46-47; ECF No. 151 at 16:5-8.) Black waited in his cruiser for

Devlin to arrive. (ECF No. 93               <JI   47; ECF No. 96           <JI   47.)

           Trooper Michael Morris arrived at the scene to assist Black. (ECF No. 93 <JI 48; ECF No. 96

<JI   48; ECF No. 151 at 17:6-11.) Morris attempted to speak with Johnson, but she did not respond.

(ECF No. 93          <JI   53; ECF No. 96   <JI   53; ECF No. 151 at 17:10-12.) Morris then abandoned his efforts

to speak with Johnson and waited for Devlin to arrive. (ECF No. 93                                                          <JI   54; ECF No. 96       <JI   54.)

                           4.    Corporal Devlin Intervenes

           Devlin arrived with Trooper Elmer Hertzog. (ECF No. 93                                                <_!I<_!I    55-56; ECF No. 96               <_!I<_!I   55-56;

ECF No. 151 at 71:21-24.)               After arriving, Devlin "was briefed on the situation" and then

attempted to speak to Hyman who handed Devlin a cellphone. (ECF No. 93                                                                  <JI   61; ECF No. 96                <JI


61; ECF No. 151 at 170:22-24.)

                                                                           -4-
       The parties dispute whether Devlin knew that Johnson was Hyman's wife and whether

he understood that he was at the scene of a repossession. Black testified that, when he called the

barracks and spoke with Devlin, he informed Devlin that he was at "the scene of a repo" and that

the woman in the car was the owner of the vehicle. (ECF No. 97-5 at 30:12-31:02; ECF No. 151 at

17:24-25.) By contrast, Devlin testified that he believed he was responding to a scene of a

disturbance with an unknown woman locked inside a car. (ECF No. 94-15 at 53:12-13; ECF No.

151 at 171:22-24.)

       Devlin approached the car, still speaking to the woman on the phone. (ECF No. 93 at 'Il

64; ECF No. 96 at 'Il 64.) Cell phone video captures the interaction that ensued. (See ECF No. 94-

16.) The Court notes that while Devlin was speaking on the phone to Hyman's daughter, the

conversation was clearly audible to Johnson-whose cell phone video, taken from inside the car,

recorded the conversation. (See id.) What is produced below is not an official transcription, but

rather the Court's impression of what occurred based on its viewing of the cell phone video.

       The woman on the phone informs Devlin that police may not enforce a civil contract or

take sides in civil disputes. (Id. at 0:25.) Devlin responds, "[m]a'am, what's going to happen here

today is that I've already spoken with the tower, they need to get the vehicle tonight, okay? If

you're talking with the young lady in the car ... would you please tell her to get out so these

gentlemen can do their job?" (See id. at 0:45-1:05.)

       The woman reiterates that the police may not assist in a civil repossession. (Id.) Devlin

replies, "you can file a complaint on me later." (Id.) He continues, "[h]ere's what's going to

happen. If she doesn't get out, we're going to break the window ... she's going to be removed,

she's going to be arrested for disorderly conduct, and the car is still going to get taken." (Id. at

                                                 -5-
0:58-1:00.) After the woman on the phone reiterates that Devlin is breaking the law, Devlin repeats

that she can file a complaint against him. (Id. at 1:55.)

       Devlin asks the woman on the phone if she has told Johnson to get out of the car yet. (Id.

at 2:07-2:10.) The woman responds that she has not spoken with Johnson but that Johnson will

comply with Devlin's order. (Id. at 2:10-2:17.) Devlin tells the woman, "[y]ou call her, tell her to

do that, and once she gets out, we'll be okay." (Id. at 2:20-2:27.)

       After a few seconds, Devlin taps the window of the car and tells Johnson, "I'm not going

to wait all day ... you've got about 30 more seconds." Johnson responds, "[m]y lawyer's on the

phone with the State Police." Devlin replies, "[y]ou've got 30 seconds to come out or we're

breaking the window and coming in. How long have we been here dealing with this? ... If you

refuse to come out, we're going to have to remove you, and I do not want to have to do that over

a repossessed vehicle." (Id. at 3:10-3:26.)

       After Johnson failed to obey Devlin's order, Devlin taps on the window again and asks,

"are you coming out? Your time is up ... yes or no? Are you coming out?" At this point, Johnson

complies with Devlin's order and exits the vehicle.

       Devlin spent approximately 18 minutes at Hyman's residence. (ECF No. 93 <J[ 68; ECF No.

96 <JI 68.) Devlin admits that he "did not witness any violence, property destruction, or threats."

(ECF No. 93 at <JI 129; ECF No. 151 at 173:20-22.)

       Devlin and the other officers left Hyman's residence shortly after Johnson exited the

vehicle. (ECF No. 93 <JI 71; ECF No. 96 <JI 71; ECF No. 151 at 53:19-20.) Hyman testified that, after

Johnson left the car, Brunner attached the car to the tow truck, lifted it up from the rear end, and

towed the car away. (ECF No. 97-2 at 80:21-81:10; ECF No. 152 at 32:15-25.) Devlin disputes this

                                                 -6-
account and states that Hyman's car had been hooked up before the police arrived at the scene.

(ECF No. 98 <]I 127; ECF No. 151 at 160:13-15.)

        Devlin and the other officers present at Hyman's residence were aware that law

enforcement may not assist in a civil repossession. (ECF No. 96 <]I 153; ECF No. 98 <]I 153; ECF No.

151 at 41:25-42:3, 42:5-7, 78:24-79:1, 113:21.)

        B.       Procedural History

        Hyman filed her Complaint on May 30, 2017 (see ECF No. 1) and an Amended Complaint

on August 4, 2017 (see ECF No. 27). Hyman asserted six counts in her Amended Complaint. 3

Originally, Hyman sued Capital One, Commonwealth Recovery, Devlin, Trooper Morris, the

Pennsylvania State Police, Col. Tyree C. Blocker, and "John Doe Troopers 1-10." (Id.)

        Capital One and Commonwealth Recovery moved for partial dismissal of Hyman's

claims against them. 4 (ECF No. 41.) The Commonwealth Defendants-Devlin, Morris, the

Pennsylvania State Police, Col. Tyree C. Blocker, and John Doe Troopers 1-10-moved to dismiss

Hyman's § 1983 claims, which alleged that they had violated her Fourth Amendment right




3 Specifically, Hyman asserted: (1) a Fair Debt Collection Practices Act claim against Commonwealth
Recovery (ECF No. 21 at 'l['l[ 83-87); (2) a claim under the Pennsylvania Uniform Commercial Code against
Capital One (id. at 'l['l[ 88-91); (3) a conversion/trespass against chattels claim against Capital One and
Commonwealth Recovery (id. at 'l['l[ 92-96); (4) a trespass claim against Capital One and Commonwealth
Recovery (id. at 'l['l[ 97-100); (5) a§ 1983 claim against the Pennsylvania State Police, Defendants Blocker,
Morris, Devlin, and John Doe Troopers 1-10 in their official capacities (id. at 'l['l[ 101-111); and (6) a§ 1983
claim against the Pennsylvania State Police, Blocker, Morris, Devlin, and John Doe Troopers 1-10 in their
individual capacities (id. at 'l['l[ 111-119). Additionally, Hyman sought punitive damages against Capital
One and Commonwealth Recovery for her conversion/trespass against chattels (Count III) and trespass
(Count IV) claims.
4 Capital One and Commonwealth Recovery did not ask this Court to dismiss Plaintiff's Fair Debt

Collection Practices Act Claim (Count I) or her claim under the Pennsylvania Uniform Commercial Code
(Count II).

                                                      -7-
against unreasonable seizure and her Fourteenth Amendment right to procedural due process.

(ECF No. 39.)

       The Court disposed of these motions via Memorandum Opinion and Order. (ECF No. 59.)

The Court denied Capital One and Commonwealth Recovery's Motion to Dismiss in its entirety.

(Id.) The court granted in part and denied in part the Commonwealth Defendants' Motion to

Dismiss. (Id.) Specifically, the Court granted the Motion with respect to Hyman's official-

capacity claims and all claims against the Pennsylvania State Police, Blocker, and John Doe

Troopers 1-10 in their individual capacities. (Id.) Accordingly, the only remaining claims against

any of the Commonwealth Defendants were the§ 1983 claims against Defendants Morris and

Devlin in their individual capacities.

       Subsequently, Hyman accepted Capital One and Commonwealth Recovery's Offer of

Judgment. (ECF No. 82.) The Clerk of Court entered judgment against these Defendants and

dismissed them from the case. (ECF No. 84.)

       The remaining Defendants-Morris and Devlin-filed a Motion for Summary Judgment

on the remaining claims under§ 1983. (ECF No. 91.) In her Response Brief, Hyman stated that

she "no longer pursues her claim against Trooper Michael Morris." (ECF No. 95 at 3, n.3.)

Therefore, the only remaining claim was Hyman's§ 1983 claim against Devlin in his individual

capacity. In a Memorandum Opinion and Order, the Court denied Devlin's Motion for Summary

Judgment. (See ECF No. 99.)




                                               -8-
        The Court held a jury trial beginning on January 29, 2019. 5 (See ECF No. 135.) The trial

lasted for four days. (ECF No. 140.) On February 1, 2019, the jury returned a verdict in Hyman's

favor-finding that Defendant Bryan Devlin violated her constitutional rights by aiding in the

repossession of Hyman's vehicle.          (ECF No. 143.)       The jury awarded Hyman $5,000 in

compensatory damages and $500,000 in punitive damages. (Id.)

        After trial, the parties filed the instant post-trial Motions.

III.    Legal Standard

        A.      Motion for Attorney Fees

        "Under 42 U.S.C. § 1988, a 'prevailing plaintiff' in a civil rights action should ordinarily

recover her attorney's fees." Mancini v. Northampton Cty., 836 F.3d 308, 320 (3d Cir. 2016) (citing

Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)). A plaintiff is a "prevailing party" under§ 1988 if

she succeeds "on any significant issue in litigation which achieves some of the benefit the parties

sought in bringing suit." Id. at 321 (citing Truesdell v. Phila. Haus. Auth., 290 F.3d 159, 163 (3d Cir.

2002); Hensley, 461 U.S. at 433.). A district court has discretion over the award of attorney fees to

a prevailing party. Hensley, 461 U.S. at 436-37.

        The Supreme Court has held that where a plaintiff does not succeed on every claim, the

fee calculation is not determined by comparing the total number of issues in the case with the

number of issues upon which the plaintiff prevailed. Mancini, 836 F.3d at 321 (citing Hensley, 461

U.S. at 435 n.11). "Rather, where the plaintiff's claims involve a 'common core of facts,' or are




5The Court held a pretrial conference on December 17, 2018. (ECF No. 102.) Before trial, the parties filed
Motions in Limine. (ECF Nos. 104, 106-15.) The Court ruled on these Motions before trial. (ECF Nos. 120-
23.) The parties also submitted witness lists, proposed voir dire, proposed verdict forms, and proposed
jury instructions. (See ECF Nos. 101, 103, 119, 125-30.)

                                                   -9-
based on 'related legal theories,' but the plaintiff obtained only partial or limited success, the

district court may choose to reduce the award if a full compensatory fee would be unreasonable

in consideration of the degree of success obtained." Id. at 321 (quoting Hensley, 461 U.S. at 435-

36).

        B.      Motion for Judgment as a Matter of Law

        Rule 50 of the Federal Rules of Civil Procedure provides that:

        If a party has been fully heard on an issue during a jury trial and the court finds
        that a reasonable jury would not have a legally sufficient evidentiary basis to find
        for the party on that issue, the court may: (A) resolve the issue against the party;
        and (B) grant a motion for judgment as a matter of law against the party on a claim
        or defense that, under the controlling law, can be maintained or defeated only with
        a favorable finding on that issue.

FED. R. CIV. P. 50.

        A court should grant a motion for judgment as a matter of law only if '"there is no legally

sufficient basis for a reasonable jury' to find in favor of the non-moving party. In making this

determination, the District Court 'must draw all reasonable inferences in favor of the non-moving

party, and it may not make credibility determinations or waive evidence."' Sullivan v. Cty. of

Allegheny, 112 F. App'x 176, 178 (3d Cir. 2004) (quoting Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 149 (2000)); see Trabal v. Wells Fargo Armored Serv. Corp., 269 F.3d 243, 249 (3d Cir.

2001) (internal quotation marks omitted) (quoting Powell v. J. T. Posey Co., 766 F.2d 131, 133-34 (3d

Cir. 1985) (stating that a court should grant a motion for judgment as a matter of law "only if, as

a matter of law, the record is critically deficient of that minimum quantity of evidence from which

a jury might reasonably afford relief")). When deciding a motion for judgment as a matter of law,

a district court "must refrain from weighing the evidence, determining the credibility of



                                                -10-
witnesses, or substituting [its] own version of the facts for that of the jury." Marra v. Phila. Haus.

Auth., 497 F.3d 286, 300 (3d Cir. 2007) (citing Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166

(3d Cir. 1993) ).

        Still, "[f]ederal courts do not follow the rule that a scintilla of evidence is enough" to defeat

a motion for judgment as a matter of law. Sullivan, 112 F. App'x at 178 (citing Walter v. Holiday

Inns, Inc., 985 F.2d 1232, 1238 (3d Cir. 1993)). As the Third Circuit has repeatedly held, "[t]he

question is not whether there is literally no evidence supporting the party against whom the

motion is directed but whether there is evidence upon which the jury could properly find a

verdict for that party." Id. at 178 (quoting Walter, 985 F.2d at 1238); Foster v. Nat'l Fuel Gas Co., 316

F.3d 424, 428 (3d Cir. 2003) (quoting Walter, 985 F.2d at 1238); Vincler & Knoll v. Paul, 54 F. App'x

66, 68 (3d Cir. 2002) (quoting Walter, 985 F.2d at 1238); Ambrose v. Twp. of Robinson, 303 F.3d 488,

493 (3d Cir. 2002) (quoting Patzig v. O'Neil, 577 F.2d 841, 846 (3d Cir. 1978)).

        C.          Motion for New Trial

        The decision to grant a new trial is committed to the sound discretion of the district court.

Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940); United States v. Schiffer, 836 F. Supp.

1164, 1169 (E.D. Pa. 1993), aff'd, 31 F.3d 1175 (3d Cir. 1994). Under Federal Rule of Civil Procedure

59, a motion for a new trial may be granted "for any reason for which a new trial has heretofore

been granted in an action at law in federal court." FED. R. Crv. P. 59(a)(l). "Such reasons include

prejudicial erroneous judicial rulings or misconduct by opposing counsel." Houser v. Folino, No.

2:1-CV-416, 2016 U.S. Dist. LEXIS 25165, at *4 (W.D. Pa. Mar. 1, 2016) (citing Olefins Trading, Inc.

v. Han Yang Chem. Corp., 9 F.3d 282, 289-90 (3d Cir. 1993); Schiffer, 836 F. Supp. at 1169). "[T]he

court must assess whether an error was, in fact, committed, and whether the error was so

                                                  -11-
prejudicial that denying a new trial would be inconsistent with substantial justice." Houser, 2016

U.S. Dist. LEXIS 25165, at *4-5 (citing Bhaya v. Westinghouse Elec. Corp., 709 F. Supp. 600, 601 (E.D.

Pa. 1989), aff'd, 922 F.2d 184 (3d Cir. 1990)).

        A motion for a new trial may also be granted "when the verdict is contrary to the great

weight of the evidence; that is, 'where a miscarriage of justice would result if the verdict were to

stand,"' Pryer v. C.O. 3 Slavic, 251 F.3d 448, 453 (3d Cir. 2001) (quoting Olefins Trading, 9 F.3d at

289), or "when the court believes the verdict results from jury confusion." Brown v. Nutrition

Mgmt. Servs. Co., Nos. 08-CV3840 and 09-CV-1779, 2010 U.S. App. LEXIS 5535, at *4 (3d Cir. Mar.

17, 2010). When reviewing a jury's verdict, the District Court has an "obligation ... to uphold the

jury's award if there exists a reasonable basis to do so." Motter v. Everest & Jennings, Inc., 883 F.2d

1223, 1230 (3d Cir. 1989). In determining whether a new trial should be granted, the court must

draw all reasonable inferences in favor of the party who prevailed at trial. See Moyer v. United

Dominion Indus., 473 F.3d 532, 545 n.8 (3d Cir. 2007).

        D.      Motion for Remittitur

        "[R]emittitur is well-established as a device employed when the trial judge finds that a

decision of the jury is clearly unsupported and/or excessive." Cortez v. Trans Union, LLC, 617 F.3d

688,715 (3d Cir. 2010) (quoting Spence v. Bd. of Educ. of Christina Sch. Dist., 806 F.2d 1198, 1201 (3d

Cir. 1986)); Dee v. Borough of Dunmore, 474 F. App'x 85, 87 (3d Cir. 2012).

        "[T]he court may not vacate or reduce the award merely because it would have granted a

lesser amount of damages." Motter, 883 F.2d at 1230. The district court may only disturb a jury

verdict if "the damages assessed by the jury [are] so unreasonable as to offend the conscience of

the Court." Id. (internal quotation marks omitted) (quoting Murray v. Fairbanks Morse, 610 F.2d

                                                  -12-
149, 152 (3d Cir. 1979)); Keenan v. City of Philadelphia, 983 F.2d 459, 469 (3d Cir. 1992) (quoting

Gumbs v. Pueblo Int'l Inc., 823 F.2d 768, 771 (3d Cir. 1987) (holding that a court may remit only if

the verdict is "so grossly excessive as to shock the judicial conscience")). If the Court remits,

"[t]he reduction may not be less than the maximum amount that does not 'shock the judicial

conscience."' Dee, 474 F. App'x at 87 (quoting Evans v. Port Authority of N. Y. & N.J., 273 F.3d 346,

355 (3d Cir. 2001)); see also Kazan v. Wolinski, 721 F.2d 911,914 (3d Cir. 1983).

        Punitive-damages awards violate the Fourteenth Amendment's Due-Process Clause

where they are grossly excessive or arbitrary. Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532

U.S. 424, 437 (2001). "To the extent that a [punitive-damages] award is grossly excessive, it

furthers no legitimate purpose and constitutes an arbitrary deprivation of property." State Farm

Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 417 (2003) (citing Pac. Mut. Life Ins. Co. v. Haslip, 499

U.S. 1, 42 (1991) (O'Connor, J., dissenting)).

       In some cases, a district judge that remits a jury verdict must offer the plaintiff the option

of a new trial. See Cortez, 617 F.3d at 716. This is because "the choice between a reduced award

and a new trial is required by the Seventh Amendment, and a court cannot reduce an award

without affording the plaintiff the option of a new trial." Id. (citing Hetzel v. Prince William Cty.,

523 U.S. 208, 211 (1998)); see also Dee, 474 F. App'x at 87. Both Hetzel and Dee involved the

reduction of a compensatory damages award due to insufficient evidence. Hetzel, 523 U.S. at 210-

11; Dee, 474 F. App'x at 86-88.

       However, the Court is not required to offer a new trial when it reduces an

unconstitutionally large punitive-damages awards. The Third Circuit explained that:




                                                 -13-
        a court must afford a plaintiff the option of a new trial when it attempts to reduce
        a jury award because it believes the amount of the verdict is not supported by the
        evidence. These reductions are frequently referred to as conditional remittiturs.
        The same is not true when a court must reduce a damages award to avoid a denial
        of due process. In that case, the award is reduced as a matter of law and there is
        no interference with the Seventh Amendment right to have a jury make findings
        of fact.

Cortez, 617 F.3d at 716 (citing BMW of N. Am. v. Gore, 517 U.S. 559,587 (1996)); see also Cooper, 532

U.S. at 437 ("Because the jury's award of punitive damages does not constitute a finding of 'fact,'

appellate review of the district court's determination that an award is consistent with due process

does not implicate the Seventh Amendment concerns.").

       If the Court believes that "the jury verdict resulted from passion or prejudice, a new trial,

rather than a remittitur, [is] the proper remedy." Dunn v. HOVIC, 1 F.3d 1371, 1383 (3d Cir. 1993).

However, "the size of the award alone [is not] enough to prove prejudice and passion." Evans,

273 F.3d at 352 (internal quotation marks omitted) (affirming district court's denial of a motion

for a new trial when the district court remitted $640,000 of a $1,150,000 jury verdict). "If the award

is excessive, but did not result from passion or prejudice, remittitur ... is the proper remedy."

Marcus v. PQ Corp., 458 F. App'x 207, 213 (3d Cir. 2012) (citing Hurley v. Atl. City Police Dep't, 174

F.3d 95, 114 (3d Cir. 1999)). The Third Circuit "review[s] for abuse of discretion the decision not

to grant a new trial requested because of jury passion and prejudice." Id. at 210. (citing Evans, 273

F.3d at 351-52.)

       "The trial judge's decision to grant or withhold a remittitur cannot be disturbed absent a

manifest abuse of discretion."     Smith v. Katz, 696 F. App'x 582, 591 (3d Cir. 2017) (internal

quotation marks omitted) (quoting Starceski v. Westinghouse Elec. Corp., 54 F.3d 1089, 1100 (3d Cir.

1995)). The Third Circuit explains that this deference stems from the fact that "[t]he district judge

                                                -14-
is in the best position to evaluate the evidence presented and determine whether or not the jury

has come to a rationally based conclusion." Id. (quoting Spence, 806 F.2d at 1201). Accordingly,

the Third Circuit's "role in reviewing the District Court's decision to remit the damage award ..

. is 'severely limited."' Id. (quoting Evans, 273 F.3d at 354). Furthermore, as the Third Circuit has

repeatedly stated, it "must give the benefit of every doubt to the judgment of the trial judge"

when reviewing a decision to remit a jury award. Id. (quoting Evans, 273 F.3d at 354). However,

if the Third Circuit determines that even after remittitur the award still has no reasonable basis,

the Third Circuit may order further remittitur. See Dunn, 1 F.3d at 1383 (reducing $2,000,000

punitive damage award to $1,000,000 after trial court originally granted remittitur and reduced

it from $25,000,000 to $2,000,000).

         As one commentator has noted, "[a]uthorities agree that the use in the United States

federal courts of the remittitur procedure was initiated by Mr. Justice Story, while sitting on

circuit, in the case of Blunt v. Little." 6 In Blunt, the jury found that the plaintiff had been

maliciously arrested and awarded him $2,000. Blunt v. Little, 3 F. Cas. 760, 761 (C.C.D. Mass.

1822). The defendant moved for a new trial on various grounds, one of which was that the jury

verdict was excessive. Id. Justice Story agreed that the jury awarded an excessive verdict. Id.

Citing two English cases, Justice Story held that "the court may grant a new trial for excessive

damages." Id. But Justice Story did not simply order a new trial. Id. Instead, he made plaintiff

an offer: remit $500 of the jury award or proceed to a new trial. Id.




6 Irene Deaville Sann, Remittiturs (and Additurs) in the Federal Courts: An Evaluation with Suggested
Alternatives, 38 CASE W. REs. L. REv. 157, 169 (1987); see also Irene Sann, Remittitur Practice in the Federal Courts,
76 CowM. L. REv. 299,300 (1976).

                                                        -15-
        Justice Story appears to have acknowledged the tenuous legal basis for his innovative

solution-he admitted that his decision approached "the very limits of the law."                        Id.

Nevertheless, in the century after Blunt, the United States Supreme Court repeatedly upheld

remittitur, often mentioning the procedure in passing while apparently assuming its

constitutionality. See, e.g., Gila Valley, G. & N. Ry. Co. v. Hall, 232 U.S. 94, 104 (1914); Koenigsberger

v. Richmond Silver Min. Co., 158 U.S. 41, 46 (1895); Ark. Valley Land & Cattle Co. v. Mann, 130 U.S.

69, 75 (1889); N. Pac. R. Co. v. Herbert, 116 U.S. 642, 643 (1886).

        The Supreme Court's first thorough examination of remittitur came in 1935 in Dimick v.

Schiedt, 293 U.S. 474 (1935). The Court criticized Justice Story's opinion in Blunt-and the Court's

prior jurisprudence-for failing to examine the English common-law which decisively rejected

the practice of remittitur. Id. at 484. 7 The Court speculated that "if the question of remittitur were

now before us for the first time, it would be decided otherwise." Id. However, the Court upheld

remittitur, reluctant to disturb a practice that "has been accepted as the law for more than a

hundred years and uniformly applied in the federal courts during that time." Id.

       To this Court's knowledge, the Supreme Court has never again directly confronted the

constitutional issue posed by remittitur. 8




7
  The Supreme Court observed that the practice of remittitur "has been condemned as opposed to the
principles of the common law by every reasoned English decision, both before and after the adoption of
the Federal Constitution." Dimick, 293 U.S. at 484.
8 See Sann, Remittitur Practice, supra note 6, at 301.



                                                  -16-
IV.     Discussion

        A.       Plaintiff is Entitled to Attorney Fees

        Hyman argues that she is entitled to attorney fees and costs as the prevailing party in this

civil-rights lawsuit. (ECF No. 146 at 2.) Hyman specifically requests that the Court award her

$189,279.00 in attorney fees and $7,881.14 in costs. (Id.)            Hyman's request is based on her

attorneys' market hourly rate in the Eastern District of Pennsylvania-the district in which the

Flitter Milz law firm is located. (Id. at 5-8.) Hyman argues that her request for attorney fees is

reasonable given the specialized nature of the case and the extensive litigation required to

prosecute it. (Id. at 14-18.)

        In response, Devlin argues: (1) that Hyman's requested hourly rates are not reasonable in

the western Pennsylvania legal community; (2) that Hyman's claim for maximum hourly rates

for all work is neither fair nor reasonable; (3) that the hours requested by Hyman's attorneys are

excessive; and (4) that Hyman is not entitled to attorney fees for work regarding unsuccessful

claims and defendants other than Devlin. 9 The Court will address these arguments in tum. 10

        As a preliminary matter, the parties do not dispute that Hyman is entitled to attorney fees

as the prevailing party in a civil-rights lawsuit. (See ECF No. 154 at 2.) Under 42 U.S.C. § 1988, a

"prevailing plaintiff" in a civil rights action should ordinarily recover her attorney fees. Mancini,




9 Devlin also argues that Hyman's Motion for Attorney Fees is premature because the Court may reverse
judgment or order a new trial if it grants Devlin's Motion for Judgment as a Matter of Law, New Trial, and
Remittitur. (ECF No. 154 at 5-6; see ECF No. 148.) However, as discussed in the following subsections,
Devlin is not entitled to judgment as a matter of law or a new trial. Therefore, Devlin's argument about
the timeliness of Hyman's Motion for Attorney Fees is not persuasive.
10 The Third Circuit has held that "[a] district court should not decrease a fee award based on factors not

raised at all by the adverse party." McKenna v. City of Philadelphia, 582 F.3d 447,459 (3d Cir. 2009) (quoting
Bell v. United Princeton Props., Inc., 884 F.2d 713, 720 (3d Cir. 1989)).

                                                    -17-
836 F.3d at 320. Accordingly, the Court must determine whether Hyman's request for attorney

fees is reasonable.

       First, the Court finds that Hyman's attorneys are entitled to the requested Eastern District

of Pennsylvania rates. Generally, "reasonable fees under§ 1988 are to be calculated according to

the prevailing market rates in the relevant community." Blum v. Stenson, 465 U.S. 886, 895 (1984).

This general rule is known as the "forum-rate" rule. See Third Circuit Task Force, Court Awarded

Attorney Fees, 108 F.R.D. 237, 260-62 (1986). Under the forum-rate rule, "an out-of-town lawyer

would receive not the hourly rate prescribed by his district but rather the hourly rate prevailing

in the forum in which the litigation is lodged." Pub. Interest Research Grp. N.]. v. Windall, 51 F.3d

1179, 1186 (3d Cir. 1995) (quoting Court Awarded Attorney Fees, 108 F.R.D. at 260-62). "Deviation

from this rule should be permitted only when the need for the special expertise of counsel from

a distant district is shown or when local counsel are unwilling to handle the case." Id.

       Here, the exception to the forum-rate rule applies.         This case involved a complex

combination of secured-transactions law, constitutional law, consumer law, and trial advocacy.

Hyman submitted an affidavit of Makiba Gaines stating that Hyman attempted to hire an

attorney in Cambria County, Pennsylvania, but that no law firms were willing to take her case.

(ECF No. 146-2.) Further, Hyman submitted the declarations of two experienced attorneys in the

Western District of Pennsylvania who state that, based on the nature of Hyman's case, neither are

aware of attorneys located near Johnstown, Pennsylvania who would have handled her case.

(ECF Nos. 146-4, 146-5.) Devlin does not provide any evidence suggesting that an attorney near

Johnstown, Pennsylvania or within the Western District of Pennsylvania would have accepted




                                                -18-
Hyman's case. 11 Moreover, in a case in the Middle District of Pennsylvania, the court approved

an attorney fee award for attorneys from Flitter Milz based on their Eastern District of

Pennsylvania rate. See Richards v. Client Servs., Inc., No. 14-cv-1402, 2015 WL 5836274, at *3 (M.D.

Pa. Oct. 15, 2015). The Court there applied the specialization exception to the forum-rate rule

because the case required an attorney with experience with specialized consumer-law issues. Id.

Accordingly, the Court finds that the Eastern District of Pennsylvania rates for Hyman's attorneys

are reasonable given the specialized nature of this case.

        Second, the Court finds that Hyman's attorneys requested reasonable rates given the

nature of the work they performed. Devlin argues that Hyman's attorneys should not have

charged their standard hourly rates for travel and unspecified clerical tasks. (ECF No. 154 at 10-

13.) Neither of these arguments are persuasive. The Third Circuit has held that travel time and

costs are generally not compensable. Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 426 F.3d 694, 710

(3d Cir. 2005). However, "where forum counsel are unwilling to represent plaintiff, such [travel]

costs are compensable." Hahnemann Univ. Hosp. v. All Shore, Inc., 514 F.3d 300, 311-12 (3d Cir.

2008) (citing Interfaith Cmty., 426 F.3d at 710).         Here, Hyman's attorney's travel costs are

compensable because, as previously discussed, forum counsel were unwilling to represent

Hyman.




11
   Devlin attached the fee petitions for two Pittsburgh-based civil-rights attorneys to his opposition to
Hyman's Motion for Attorney Fees. (See ECF Nos. 154-1, 154-2.) Devlin argues that the hourly rates of
these attorneys indicate that Hyman's attorneys request unreasonable hourly rates. (ECF No. 154 at 9.)
However, one of these Pittsburgh-based civil-rights attorneys-Margaret S. Coleman-submitted a sworn
declaration stating that "[d]ue to the complex overlap of consumer finance law with§ 1983 litigation, the
lack of physical injuries or assault, and the significant risks involved in bringing Ms. Hyman's case, I do
not believe my firm would have accepted her case." (ECF No. 160-1 'j[ 7.) This further indicates that
Hyman's case reasonably required specialized counsel from outside the Western District of Pennsylvania.

                                                   -19-
           Further, the Court will not reduce Hyman's attorney's requested fees based on her

attorneys performing "clerical tasks." Devlin points out that Attorney Flitter spent .2 hours

checking the status of service in the case. (ECF No. 154 at 11; ECF No. 146-3 at 20.) He does not

list other impermissible timesheet entries that correspond to clerical tasks, but instead points out

that the Court has an affirmative obligation to scrutinize the fee request. (ECF No. 154 at 13.) The

Court's review of Hyman's attorney's timesheet entries does not reveal excessive time spent on

clerical tasks. (See ECF No. 146-3.) Rather, her attorneys spent their time conducting legal

research, drafting filings, conducting discovery, and preparing for trial-none of which constitute

clerical tasks. Paralegals performed administrative and clerical tasks such as service of process,

e-filing, drafting non-substantive documents, and arranging depositions. (See, e.g., id. at 28-30,

33, 36.)

           Third, the Court finds that the number of hours requested by Hyman's attorneys is

generally reasonable. At the outset, the Court notes that this case involved complex legal theories

and a significant amount of litigation. Hyman's attorneys defended against two rounds of

dispositive motions (see ECF Nos. 59, 99) and conducted a four-day jury trial. (ECF No. 140.)

           Devlin argues that Hyman's counsel billed excessively for routine legal research, time

spent reviewing local court rules, and that multiple attorneys billed for the same work. His brief

includes a list of objectionable time entries. (ECF No. 154 at 14-17.) His summary of these time

entries shows that Attorney Flitter, whose billing rate is the highest, spent 3.1 hours conducting

legal research, reviewing local rules, and participating in conferences. (Id. at 18.) Attorneys Milz

and Lopez, whose billing rates are lower, spent a combined 46.5 hours on legal research,

reviewing the local rules, and participating in conferences. (Id.) Given the complex legal issues

                                                -20-
involved in this case and the extensive briefing on dispositive motions, the Court finds that

Hyman's attorneys spent a reasonable amount of time conducting legal research.

       Further, the Court will not reduce Hyman's counsel's fee award for conferences between

her attorneys. Devlin seems to argue that Hyman's counsel is not entitled to these fees because

they are duplicative. (Id. at 14.) However, the Third Circuit has held that "[a] reduction for

duplication 'is warranted only if the attorneys are unreasonably doing the same work."' Rode v.

Dellarciprete, 892 F.2d 1177, 1187-88 (3d Cir. 1990) (quoting Jean v. Nelson, 863 F.2d 759, 773 (11th

Cir. 1988)). Here, Hyman's attorneys did not unreasonably perform the same work. Rather,

Devlin points to two instances where Hyman's attorneys billed for the same conference. (ECF

No. 154 at 16.) First, Hyman's three attorneys each billed .2 hours for a conference related to

settlement on May 2, 2018. (Id.) Second, two attorneys met for a total of .3 hours to discuss case

strategy on May 14, 2018. (Id.) The Court finds that it was not unreasonable or excessive for

Hyman's attorneys to meet for brief periods of time to discuss case strategy. See Huyett v. Colvin,

No. 11-cv-7228, 2014 WL 3676961, at *3 (E.D. Pa. July 24, 2014) (finding that five hours of inter-

office conferences between attorneys was unreasonable given that the conferences occurred after

necessary briefs were filed). Devlin does not point out any other duplicative timesheet entries

and the Court's review of the fee petition does not reveal unreasonable duplicative entries.

       And finally, Hyman's counsel is entitled to attorney fees for work expended on claims

involving defendants other than Devlin. Generally, "[a] defendant should not 'be required to

compensate a plaintiff for attorney hours devoted to the case against other defendants ... who

are found not to be liable." Rode, 892 F.2d at 1185 (quoting Baughman v. Wilson Freight Forwarding

Co., 583 F.2d 1208, 1214 (3d Cir. 1978)). However, "[w]here a plaintiff does not succeed on every

                                                -21-
claim, the Supreme Court has rejected a fee calculation approach that compares the total number

of issues in the case with the number of issues on which the plaintiff prevailed." Mancini, 836

F.3d at 321 (citing Hensley, 461 U.S. at 435 n.11). Where a case involves a common core of facts

and related legal theories, the district court has discretion to award a full compensatory fee.

Mancini, 836 F.3d at 321; Rode, 892 F.2d at 1185. Here, the Court finds that each of Hyman's claims

against the Defendants in this case involves a common core of facts and related legal theories.

Namely, all the claims in this case involve a singular event-the repossession of Hyman's vehicle.

Hyman was required to take discovery from various sources involving this event. Hyman was

also required to litigate dispositive motions that involved her claims against each Defendant in

this case. (See ECF No. 59.) Accordingly, the Court will not reduce Hyman's counsel's fee request

for work regarding her claims against Defendants other than Devlin.

       In conclusion, the Court finds that Hyman's request for attorney fees and costs is

reasonable given the nature of this case and the extensive litigation involved. Therefore, Hyman's

Motion for Attorney Fees and Costs (ECF No. 145) is GRANTED.                   Hyman is entitled to

$189,279.00 in attorney fees and $7,881.14 in costs.

       B.      Defendant is Not Entitled to Judgment as a Matter of Law

       In his omnibus post-trial motion, Devlin seeks judgment as a matter of law on two

separate grounds. First, he argues that the evidence at trial did not create a legally sufficient basis

for the jury's verdict. (ECF No. 149 at 3-5.) Second, he argues that Devlin is entitled to qualified

immunity. (Id. at 5-17.) For the following reasons, the Court finds that Devlin is not entitled to

judgment as a matter of law.




                                                 -22-
                1.     There was a Sufficient Basis for the Jury's Verdict

        Devlin argues that he is entitled to judgment as a matter of law because "there was no

evidence proffered at trial to support a conclusion that Corporal Devlin unreasonably seized any

property from Plaintiff in the 15 or 20 minutes that he was on the scene or that he denied Plaintiff

any due process rights to which she may have been entitled." (Id. at 3-4.) Devlin argues that he

acted reasonably to defuse a potentially dangerous situation. (Id. at 4.) He further argues that

there was no evidence that he wantonly or recklessly disregarded Hyman's rights, and therefore

that Hyman is not entitled to punitive damages as a matter of la~. (Id. at 4-5.) Rather, Devlin

states that the jury's punitive-damages award resulted from improper argument by Hyman's

counsel. (Id. at 5.)

        In response, Hyman identifies specific evidence that supports (1) the jury's finding that

Devlin violated Hyman's constitutional rights by affirmatively aiding in the private repossession

and (2) the jury's finding that Devlin recklessly disregarded Hyman's constitutional rights,

thereby entitling her to punitive damages. (ECF No. 155 at 2-7.)

        First, the Court finds that the evidence sufficiently supported the jury's finding that

Devlin violated Hyman's constitutional rights.         In the Third Circuit, an officer causes a

constitutional deprivation in a private repossession where "the officer takes an active role in the

repossession resulting in an unconstitutional deprivation." Harvey v. Plains Twp. Police Dep't, 635

F.3d 606, 609-10 (3d Cir. 2011) (citing Abbott v. Latshaw, 164 F.3d 141, 147 (3d Cir. 1998)). The

relevant inquiry "is whether an officer affirmatively aided a repossession such that he can be said

to have caused the constitutional deprivation." Id. at 610 (citing Abbott, 164 F.3d at 147). This aid

"may take the form of facilitation, encouragement, direction, compulsion, or other affirmative

                                                -23-
assistance in the repossession." Id. (internal citations omitted). By contrast, "[t]he mere presence

of police at the scene of a private repossession does not, alone, constitute state action." Id. (citing

Abbot, 164 F.3d at 147). Rather, "liability will only attach when an officer plays a 'principal role'

in the seizure." Id. (citing Abbott, 164 F.3d at 147).

        Hyman presented evidence at trial that reasonably led the jury to conclude that Devlin

deprived Hyman of constitutional rights by affirmatively aiding in the repossession. At trial,

Hyman repeatedly played a cell phone video that shows Devlin approaching Hyman's car, in

which Shyree Johnson had locked herself. (See, e.g., ECF No. 151 at 30:16.) Shyree Johnson took

the video, which reflects a conversation between her, Devlin, and Makiba Gaines-Hyman's law-

student daughter who was on the phone with Johnson during the video. (Id. at 30-33.)

        In the video, Devlin threatened to break the vehicle's window, remove Johnson from the

car, and arrest her for disorderly conduct if she did not accede to Devlin's demands. Devlin stated

that she needed to get out of the car to enable the towing company to take the car away.12

Troopers Black and Morris testified that Devlin threatened to break the car's window and arrest

Johnson for disorderly conduct. (Id. at 33:6-18, 112:3-17.) Each of these acts can be reasonably

viewed as unlawful "facilitation, encouragement, direction, compulsion, or other affirmative

assistance in the repossession." Harvey, 635 F.3d at 610.




12The trial transcript in this case does not contain a stenographic recording of the cell phone video from the
night of the repossession. The video was difficult to hear in the courtroom and the court reporter did not
transcribe the conversations in the video. Judge Gibson stated that "[t]he court reporter is not going to try
to take down this conversation from the video. I am just pointing out to [Hyman's counsel] that at this
point in time I heard nothing [of the conversations in the video) that I could understand." (See ECF No.
151 at 30:17-31:16.) Therefore, when referring to the conversation in the video, the Court will transcribe the
conversation to the best of its ability or refer to the testimony of witnesses referring to or describing the
video.

                                                    -24-
       Further, testimony by the troopers indicates that Devlin affirmatively aided in the

repossession. Hyman's counsel asked Morris, "That night Trooper Devlin decided who was

going to prevail in that dispute, didn't he?" Morris replied, "Ultimately I guess, yes." (Id. at

115:24-116:1.) Hyman's counsel also asked Morris, "The woman [Johnson] was talked out of the

vehicle after Corporal Devlin threatened to break the window and arrest her, correct?" Morris

replied, "Yes." (Id. at 121:15-18.) This testimony provided the jury with a reasonable basis to find

that Devlin unlawfully assisted in the repossession by directing Johnson to leave the car,

threatening to break the window of the car, and threatening to arrest her. Accordingly, Devlin is

not entitled to judgment as a matter of law because there is sufficient evidence for the jury to

reasonably conclude that he violated Hyman's constitutional rights.

       Second, the Court finds that the evidence sufficiently supported the jury's finding that

Hyman is entitled to punitive damages. "[P]unitive damages may be awarded under 42 U.S.C. §

1983 when the defendant's conduct ... involves reckless or callous indifference to the federally

protected rights of others." Allah v. Al-Hafeez, 226 F.3d 247, 251-52 (3d Cir. 2000) (quoting Coleman

v. Kaye, 87 F.3d 1491, 1497 (3d Cir. 1996)). The Court instructed the jury that:

       Punitive damages are designed to punish defendant and to deter defendant and
       others like defendant from committing such conduct in the future. You may only
       award punitive damages if you find that defendant acted maliciously or wantonly
       in violating plaintiff's federally protected rights. A violation is malicious if it was
       prompted by ill will or spite toward plaintiff. A malicious violation of rights
       occurs when a defendant consciously desires to violate federal rights of which he
       is aware. A wanton violation occurs when a defendant commits the violation
       recklessly or by callously disregarding the plaintiff's rights.

(ECF No. 153 at 84:21-85:7.)




                                                -25-
        Based on the evidence at trial, the jury reasonably concluded that Hyman is entitled to

punitive damages. Specifically, evidence reasonably suggested that Devlin maliciously and

wantonly violated Hyman's constitutional rights.

        First, the evidence at trial could have led a reasonable jury to conclude that Devlin

maliciously violated Hyman's rights by consciously aiding in the repossession, despite knowing

that it was unconstitutional to do so. Devlin testified that he was trained on constitutional rights

like due process of law. (ECF No. 151 at 146:6-9.) Devlin testified that he knew, based on this

training, that the Pennsylvania State Police should not take sides in a civil private repossession.

(Id. at 146:20-24.)

        Devlin made several remarks that could have led the jury to reasonably conclude that he

consciously violated Hyman's rights by assisting in the repossession. Devlin threatened to break

the car window, remove Johnson from the car, and arrest her for disorderly conduct. (Id. at 33:6-

18, 112:3-17.) Hyman's daughter repeatedly told Devlin that his conduct was unlawful. (Id. at

122:8-13.)    Devlin responded by stating that "that's not going to happen tonight, the

[repossession] man is going to take the vehicle." (Id.) Devlin also stated that "we already spoke

with the tow [truck driver] and they have to get the vehicle tonight." (Id. at 168:14-17, 169:5-12.)

Each of these comments reasonably indicate that Devlin affirmatively resolved the situation in

favor of the tow truck driver. From these comments, the jury could reasonably conclude that he

consciously violated Hyman's rights despite knowing that it was unlawful to aid in a

repossession.

        Second, the evidence at trial could have led a reasonable jury to conclude that Devlin

wantonly violated Hyman's rights by recklessly and callously disregarding her rights. Devlin

                                               -26-
testified that he was trained not take sides in a civil private repossession. (Id. at 146:20-24.) Based

on Devlin's comments at the scene, the jury could reasonably infer that he recklessly and callously

disregarded his training by forcing Johnson out of the car. The jury could reasonably infer that

Devlin's actions ultimately enabled the tow truck driver to repossess Hyman's vehicle-thereby

violating Hyman's constitutional rights.

        In conclusion, the evidence at trial reasonably supports the jury's determination that

Hyman is entitled to punitive damages. A reasonable jury could conclude that Devlin maliciously

or wantonly violated Hyman's rights by affirmatively aiding in the repossession. Accordingly,

Devlin is not entitled to judgment as a matter of law on this issue.

                2.      Devlin is Not Entitled to Qualified Immunity

        Devlin also argues that he is entitled to judgment as a matter of law because the qualified-

immunity doctrine shields him from liability. (ECF No. 149 at 5-17.) The Court articulated the

standard for qualified immunity in its prior memorandum opinions in this case. The Court stated

that:

        The doctrine of qualified immunity protects government officials 'from liability
        for civil damages insofar as their conduct does not violate clearly established
        statutory or constitutional rights of which a reasonable person would have
        known.' Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,
        457 U.S. 800, 818 (1982)). The Supreme Court has explained that '[q]ualified
        immunity balances two important interests-the need to hold public officials
        accountable when they exercise power irresponsibly and the need to shield
        officials from harassment, distraction, and liability when they perform their duties
        reasonably.' Pearson, 555 U.S. at 231.

        To resolve a claim of qualified immunity, courts engage in a two-pronged inquiry:
        (1) whether the plaintiff sufficiently alleged the violation of a constitutional right,
        and (2) whether the right was 'clearly established' at the time of the official's
        conduct. L.R. v. Sch. Dist. of Phila., 836 F.3d 235, 241 (3d Cir. 2016) (citing Pearson,
        555 U.S. at 232).

                                                 -27-
(ECF No. 99 at 17); Hyman v. Capital One Auto Fin., 306 F. Supp. 3d 756, 771-72 (W.D. Pa. 2018).

       In his Motion, Devlin focuses on the second prong of the qualified-immunity analysis.

(ECF No. 149 at 11-17.) Specifically, he argues that he is entitled to qualified immunity because

"there is no clearly established case law placing Corporal Devlin on notice that his ... actions

were unlawful." (Id. at 16.) The Court disagrees.

       In its Memorandum Opinion and Order Denying Summary Judgment, the Court held that

in October 2016, it was clearly established that law enforcement officers assisting in a private

repossession could constitute state action under§ 1983. (ECF No. 99 at 19.) The Court provided

a more detailed statement of the law on when a right is clearly established for qualified-immunity

purposes:

       "A Government official's conduct violates clearly established law when, at the
       time of the challenged conduct, '[t]he contours of [a] right [are] sufficiently clear'
       that every 'reasonable official would have understood that what he is doing
       violates that right."' Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson
       v. Creighton, 483 U.S. 635, 640 (1987)); Mammaro v. New Jersey Div. of Child Prat. &
       Permanency, 814 F.3d 164, 169 (3d Cir. 2016), as amended (Mar. 21, 2016), cert.
       denied, 137 S. Ct. 161 (2016) (same). "In other words, there must be sufficient
       precedent at the time of action, factually similar to the plaintiff's allegations, to put
       defendant on notice that his or her conduct is constitutionally
       prohibited." Mammaro, 814 F.3d at 169 (quoting McLaughlin v. Watson, 271 F.3d
       566, 572 (3d Cir. 2001)) (internal quotation marks omitted).

       "In conducting the inquiry into whether a right is clearly established, we look first
       for' applicable Supreme Court precedent."' Barna v. Bd. of Sch. Directors of Panther
       Valley Sch. Dist., 877 F.3d 136, 142 (3d Cir. 2017) (quoting Mammaro, 814 F.3d at
       169). "If no applicable Supreme Court authority exists, courts consider whether
       there is a case of controlling authority in [their] jurisdiction or a 'robust consensus
       of cases of persuasive authority' in the Courts of Appeals [that] could clearly
       establish a right for purposes of qualified immunity. Barna, 877 F.3d at 142
       (quoting Mammaro, 814 F.3d at 169). As the Third Circuit has explained, "[t]he
       authority need not be directly on point, but existing precedent must have placed



                                                 -28-
        the statutory or constitutional question beyond debate." Barna, 877 F.3d at 142
        (quoting al-Kidd, 563 U.S. at 741).

(ECF No. 99 at 19.)

       The qualified-immunity analysis in this case therefore depends on precedent in the

private-repossessions context. In Harvey, published in 2011, the Third Circuit held that in the

private-repossessions context, "the test for whether a police officer acts under the color of state

law is whether the officer maintains neutrality or [instead] takes an active role in

the repossession resulting in an unconstitutional deprivation." Harvey, 635 F.3d at 609-10 (noting

that the relevant inquiry is whether an officer affirmatively aided a repossession such that he can

be said to have caused the constitutional deprivation, and explaining that "[s]uch aid may take

the form of facilitation, encouragement, direction, compulsion, or other affirmative assistance in

the repossession"); see also Mitchell v. Gieda, 215 F. App'x 163, 165 (3d Cir. 2007) (holding that an

officer's presence at a private repossession may constitute state action if "accompanied by

affirmative intervention, aid, intimidation, or other use of power which converts him from a

neutral third party to, in effect, an assistant of the repossessing party").

       In Harvey, the Third Circuit cites to its 1998 decision in Abbott. Harvey, 635 F.3d at 609-10

(citing Abbott, 164 F.3d at 147). In Abbott, three police officers were called to the contested

repossession of a van. Abbott, 164 F.3d at 147. At the scene of that repossession, an attorney

protested an attempt to repossess a van that allegedly belonged to his client. Id. at 145. After

arguing with the attorney, one of the three police officers threatened to arrest the attorney and

eventually arrested him for disorderly conduct. Id. That officer also informed the repossessor

that she had a right to take the van. Id. at 147. While the attorney was detained, the repossessor



                                                 -29-
drove away in the van. Id. at 145. The Third Circuit held that two officers were entitled to

qualified immunity because they maintained neutrality and did not assist the private repossessor

in any way. Id. at 147 (citing Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511-13 (5th Cir. 1980)).

However, the officer who arrested the attorney and told the repossessor that she had a right to

the van was not entitled to qualified immunity because his "affirmative intervention and aid

constitute[d] a sufficient basis for a reasonable trier of fact to find that [the officer] played a role

in the seizure and resulting violation of [the plaintiff's] constitutional rights." 13 Id. at 147.

        These cases collectively indicate that there is a "robust consensus of cases of persuasive

authority in the Court of Appeals" establishing that law-enforcement officers may not

affirmatively aid in a private repossession. Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 639

(3d Cir. 2015). The Abbott, Mitchell, 14 and Harvey decisions show that as of October 5, 2016, the

Third Circuit had clearly established that it was unlawful for a law-enforcement officer to

affirmatively aid in a private repossession.



13 In Abbott, the Third Circuit also stated that the Supreme Court's decision in Fuentes put law-enforcement
officers on notice that they could not deprive an individual of a possessory interest without due process of
law. Abbott, 164 F.3d at 149 (citing Fuentes v. Shevin, 407 U.S. 67, 87 (1972) ("Clearly [the] possessory interest
in the goods, dearly bought and protected by contract, was sufficient to invoke the protection of the Due
Process Clause.")). The Court finds that after the Third Circuit's decision in Abbott, not only is the right to
procedural due process well-established, but also that it is well-established that law-enforcement officers
cannot affirmatively aid in a private repossession.
14 In Mitchell v. Gieda, the Third Circuit affirmed the district court's dismissal of a§ 1983 claim against a

police officer who assisted in a private repossession. 215 F. App'x 163, 166. However, the Mitchell decision
nonetheless illustrates that an officer may not affirmatively aid in a repossession. Id. The Court cited
Harvey, Abbott, and cases from other circuits when it noted that "an officer's presence at the scene of, and
acquiescence in a private repossession is not state action unless accompanied by affirmative intervention,
aid, intimidation, or other use of power which converts him from a neutral third party to, in effect, an
assistant of the repossessing party." Id. at 165 (citing Harvey, 421 F.3d at 190-91; Barrett v. Harwood 189 F.3d
297, 302-03 (2d Cir. 1999); Abbott 164 F.3d at 146-47; Jones v. Gutschenritter, 909 F.2d 1208, 1213-14 (8th Cir.
1990); Booker v. City of Atlanta, 776 F.2d 272, 273-74 (11th Cir. 1985); United States v. Coleman, 628 F.2d 961,
964 (6th Cir. 1980); Menchaca, 613 F.2d at 513). Further, Mitchell is readily distinguishable from the instant
case because the police officer there did not contribute to the repossession in any way. Id. at 166-67.

                                                      -30-
       And as the Court noted in its prior decisions in this case, the Third Circuit's law on private

repossessions is consistent with precedent in other circuits, which further indicates that this case

law is clearly established. The Court noted that:

       [O]ther Courts of Appeals apply the same test as applied by the Third Circuit,
       indicating a "robust consensus of cases of persuasive authority" on the issue of
       police involvement in private repossessions. See, e.g., Marcus v. McCollum, 394
       F.3d 813, 818 (10th Cir. 2004) ("officers are not state actors during a
       private repossession if they act only to keep the peace, but they cross the line if
       they affirmatively intervene to aid the repossessor."); Harris v. City of Roseburg, 664
       F.2d 1121, 1127 (9th Cir. 1981) (state action exists "when the officer assists in
       effectuating a repossession over the objection of a debtor or so intimidates a debtor
       as to cause him to refrain from exercising his legal right to resist a repossession.
       While mere acquiescence by the police to' stand by in case of trouble' is insufficient
       to convert a repossession into state action, police intervention and aid in
       the repossession does constitute state action."); Hensley v. Gassman, 693 F.3d 681,
       689 (6th Cir. 2012) (noting that "the likelihood that state action will be found
       increases when officers take a more active role in the repossession" because "[a]t
       some       point,      as     police     involvement      becomes          increasingly
       important, repossession by private individuals assumes the character of state
       action."); Barrett v. Harwood, 189 F.3d 297,302 (2d Cir. 1999) (stating that "[w]hen
       an officer begins to take a more active hand in the repossession, and as such
       involvement becomes increasingly critical, a point may be reached at which police
       assistance at the scene of a private repossession may cause the repossession to take
       on the character of state action").

(ECF No. 99 at 20); Hyman, 306 F. Supp. 3d at 773 n.16.

       Devlin relies on two cases from outside the Third Circuit-Moore v. Carpenter, 404 F.3d

1043 (8th Cir. 2005) and Goard v. Crown Auto, Inc., No. 6:15-cv-35, 2017 WL 2423521 (W.D. Va. June

2, 2017). The Court finds these cases unpersuasive. If anything, they indicate that Devlin is

entitled to qualified immunity.

       In Moore, two police officers arrived at the repossession of a boat. Moore, 404 F.3d at 1044.

The police officers charged the repossessor with various criminal charges and ordered him to

leave the property. Id. However, the officers allowed the repossessor to take the boat after

                                                -31-
learning that the boat's title was in the repossessor's name. Id. The Eighth Circuit held that the

officers were entitled to qualified immunity because the repossessor was already in possession of

the boat and because the officers did not threaten to arrest the plaintiffs if they resisted the

repossession. Id. at 1046. It held that "we cannot say the officers helped [the repossessor] enough

that the repossession would not have occurred but for their assistance." Id. The instant case is

distinguishable. Devlin never ordered the repossessor to leave Hyman's property. Devlin

threatened to arrest Johnson for resisting the repossession. And Devlin's threats played a pivotal

role in allowing the repossessor to take Hyman's vehicle. As the Court held in its summary

judgment opinion, "Devlin unquestionably played a larger role in the repossession than the

officers in Moore." (ECF No. 99 at 22.) Accordingly, the Court is not persuaded by Devlin's

citation to Moore.

       Next, Devlin cites Goard.      In Goard, two police officers arrived on the scene of a

repossession. Goard, 2017 WL 2423521, at *3. One officer spoke with the plaintiff and repossessor,

informing both that he could not take sides in the repossession. Id. That officer stated "there was

nothing that [he] could do to keep [the repossessor] from repossessing the vehicle and there was

nothing [he] could do to keep [the plaintiff] from sitting in the vehicle because, you know, it's her

vehicle and it's on private property." Id. The district court held that the first officer was entitled

to qualified immunity. Id. at *8. A second officer had arrived on the scene. Id. at *3. The second

officer told the plaintiff that if she did not give the repossessor her keys, the towing would cost

her an additional "rekeying" fee. Id. The second officer threatened to arrest the plaintiff. Id. at

*4. The district court there held that the second officer was not entitled to qualified immunity

because "[t]hreatening arrest unless the property in dispute is surrendered is unequivocally

                                                -32-
supportive of the repossession." Id. at *10 (citing Abbott, 164 F.3d at 144). The Court finds that

Devlin's actions resemble those of the second officer in Goard. Devlin told Johnson that Hyman's

car would be repossessed that evening and threatened to arrest her if she did not assent to the

repossession.     Therefore, as the Court stated at summary judgment, "Devlin fails to appreciate

that Goard actually supports Hyman's argument that Devlin is not entitled to qualified immunity."

(ECF No. 99 at 22.)

        Finally, and perhaps most persuasively, four Pennsylvania State Police troopers,

including Devlin, testified at trial that they knew the Fourth and Fourteenth Amendments

prohibited them from taking sides in a civil dispute. 15 Each testified that they received training

on the Fourth and Fourteenth Amendments, including in the private-repossession context. This

testimony further reinforces the Court's conclusion that as of October 5, 2016, it was clearly

established that law-enforcement officers could not affirmatively aid in a private repossession.

        In sum, the Court finds that Devlin is not entitled to qualified immunity. Accordingly,

Devlin is not entitled to judgment as a matter of law on immunity grounds.


15 First, Hyman's counsel asked Trooper Black, "If the government takes people's stuff or is involved in
taking people's stuff without that notice and a hearing, it can constitute a violation of an individual's due
process right, is that your understanding?" (ECF No. 151 at 41:25-42:3.) Black replied, "Correct." (Id. at
42:3.) Hyman's counsel then asked Black whether "[f]or that reason ... the Pennsylvania State Police cannot
get involved in a civil dispute between private parties, isn't that true?" (Id. at 42:5-7.) Black replied, "That's
true." (Id. at 42:8.) Second, Hyman's counsel asked Trooper Hertzog, "You know it is not the Pennsylvania
State Police's job to determine who is right or who is wrong in a civil dispute, correct?" (Id. at 78:24-79:1.)
Hertzog replied, "Right. We're there to just stop the disturbance or whatever action is going on there as
far as why we got called there." (Id. at 78:2-4.) Hyman's counsel also asked Hertzog, "It is certainly not
the Pennsylvania State Police's job to assist a repo man in a civil repossession, right?" (Id. at 78:9-10.)
Hertzog replied, "Right." (Id. at 78:11.) Third, Hyman's counsel asked Trooper Morris, "In the video, the
young lady says ... police cannot enforce a civil contract. Is that an accurate statement?" (Id. at 113:18-20.)
Morris replied, "Yes." (Id. at 113:21.) Finally, Trooper Devlin testified that he knew he could not take sides
in a civil repossession. Hyman's counsel asked him, "You testified that ... on October 5, 2016, you knew
that the Pennsylvania State Police should not take sides in a private repossession, isn't that true?" (Id. at
146:20-22.) Devlin replied, "In a strictly civil private repossession, that is correct." (Id. at 146:23-24.)

                                                      -33-
       C.      Defendant is Not Entitled to a New Trial

       Devlin argues that he is entitled to a new trial for two reasons. (ECF No. 149 at 17-21.) He

argues that he is entitled to a new trial (1) because Hyman's counsel made an inappropriate

remark during his closing argument and (2) because jury's finding of punitive liability is against

the weight of the evidence. The Court will consider these arguments in turn.

       First, Devlin argues that he is entitled to a new trial because Hyman's counsel made an

inappropriate remark during closing argument. (ECF No. 149 at 17 (citing Ayoub v. Spencer, 550

F.2d 164, 170 (3d Cir. 1977) ("Reversible error is committed when counsel's closing argument to

the jury introduces extraneous matter which has a reasonable probability of influencing the

verdict.")).) During his closing, Hyman's counsel argued:

       Perhaps it really did take a complaint to bring this to the forefront, to bring this to
       the attention of the Pennsylvania State Police, to call attention to the fact that we
       can't have our police officers helping repo men in civil repossessions. Because it
       happens. This isn't the only time it's happened. If there's this laissez faire attitude
       about it, this is something that the state police is turning a blind eye to, your job
       here is to send them a message that we're not going to put up with that, we can't
       put up with that.

(ECF No. 153 at 52:4-14 (emphasis added).)

       Devlin's counsel objected to this argument at trial because the statement "this isn't the

only time it's happened" ran afoul of the Court's ruling on a motion in limine. (Id. at 52:15-53:2.)

Before trial, the Court ruled that evidence of prior repossession-related lawsuits against Devlin

and the Pennsylvania State Police were inadmissible at trial. (ECF No. 123 at 2-5.) In his post-

trial Motion, Devlin argues that "[t]hese improper remarks were highly prejudicial to Defendant

and mandate a new trial." (ECF No. 149 at 19.)




                                                -34-
        In response, Hyman argues that counsel's isolated remark was not prejudicial enough to

influence the jury's outcome. (ECF No. 155 at 12.) Hyman also argues that "any potential

prejudice stemming from counsel's remark was mitigated by the Court's jury instructions." (Id.

(citing Drozdowski v. Northland Lincoln Mercury, No. 04-756, 2007 WL 4563520, at *4 (W.D. Pa. Dec.

21, 2007)).) The Court agrees.

        The Court finds that Hyman's counsel did improperly refer, albeit vaguely, to prior

repossession-related incidents involving the Pennsylvania State Police. However, this single

improper remark was not prejudicial enough to justify a new trial. "Rather than reviewing for a

single instance or impropriety, courts consider the argument as a whole when determining

whether it is reasonably probable that counsel's remarks prejudiced the jury." Harker v. Chan,

No. 15-cv-277, 2018 WL 3588734, at *9 (W.D. Pa. July 27, 2018) (Gibson, J.) (citing Vandenbraak v.

Alfieri, 209 F. App'x 185, 189 (3d Cir. 2006)).

        Devlin cites only one improper remark by Hyman's counsel, which weighs against

granting a new trial. The Third Circuit has consistently held that a single improper remark does

not justify a new trial. Vandenbraak, 209 F. App'x at 189-90; Greate Bay Hotel & Casino v. Tose, 34

F.3d 1227, 1236 (3d Cir. 1994) (holding that one improper remark that "took up only a few

moments" did not demonstrate reasonable probability of jury influence); Forrest v. Beloit Corp.,

424 F.3d 344, 352 (3d Cir. 2005) (holding that an isolated improper remark by counsel referring to

excluded evidence did not justify a new trial); Salas v. Wang, 846 F.2d 897, 908 (3d Cir. 1998);

Anastasio v. Schering Corp., 838 F.2d 701, 706-07 (3d Cir. 1988). On the other hand, the Third Circuit

has authorized new trials where counsel made a series of improper remarks. See Draper v. Airco,




                                                  -35-
Inc., 580 F.2d 91, 96 (3d Cir. 1978); Fineman v. Armstrong World Indus., 980 F.2d 171, 207 (3d Cir.

1992); Blanche Road Corp. v. Bensalem Twp., 57 F.3d 253, 264 (3d Cir. 1995).

        The single improper remark by Hyman's counsel, quoted above, was very brief. After

Devlin's counsel objected, the Court clearly instructed the jury to disregard the improper remark

by Hyman's counsel. In response to the objection, the Court specifically stated that "[w]ell, it's

clear that [the remark 'this isn't the only time it's happened'] is [Hyman's counsel's] opinion and

there's nothing before the jury factually that they can look to to determine whether that's correct

or not. So I will sustain the objection." (ECF No. 153 at 52:24-53:2.) The Court therefore mitigated

any prejudicial effect of Hyman's counsel's remark by sustaining the objection and informing the

jury that there was no evidentiary basis for the improper comment.

        Further, any prejudice caused by Hyman's counsel's inappropriate remark was cured by

the Court's jury instructions. The Court presumes that the jury followed the Court's instructions.

Citizens Fin. Group v. Citizens Nat'/ Bank of Evans City, 383 F.3d 110, 133 (3d Cir. 2004) (citing United

States v. Givan, 320 F.3d 452, 462 (3d Cir. 2003); United States v. Syme, 276 F.3d 131, 155 (3d Cir.

2002)). The Court instructed the jury that "your conclusions must be based on the evidence in

the case" and that "[b]asing your verdict on any other information would be a violation of your

sworn duty." (ECF No. 153 at 68:11-13, 68:24-69:2.) The Court further instructed the jury to

consider various types of evidence, but that "[t]he following things are not evidence: statements

arguments, and questions of the lawyers for the parties in this case [and] objections." (Id. at 69:15-

25.)   The jury was clearly instructed that they were to base their verdict on the evidence

introduced, and not on the parties' closing arguments. Therefore, the Court's jury instructions

further cured any prejudice caused by the improper remark.

                                                  -36-
       Second, Devlin argues that he is entitled to a new trial because the weight of the evidence

did not support a punitive-damages award. (ECF No. 149 at 19-20.) As previously discussed in

this Section, the Court finds that the evidence at trial could lead a reasonable jury to award

punitive damages.

       Devlin suggests that Hyman's counsel included improper remarks relating to punitive

damages in his closing argument. Specifically, Devlin argues that it was improper to direct

argument towards the Pennsylvania State Police, which was not a defendant at trial. Hyman's

counsel implored the jury to "send the [Pennsylvania State Police] a message" by awarding

punitive damages. (ECF No. 153 at 52:12-13.)

       The Court finds that Hyman's counsel argued for punitive damages appropriately.

"There is no per se rule against invitations to a jury to send a message." Harker, 2018 WL 3599734,

at "9 (quoting Burlington v. News Corp., No. 09-1908, 2016 WL 1221426, at *9 (E.D. Pa. Mar. 29,

2016); Greenleaf v. Garlock, Inc., 174 F.3d 352,364 (3d Cir. 1999)). Accordingly, Hyman's counsel

did not commit reversible error by encouraging the jury to send the Pennsylvania State Police a

message by awarding punitive damages.

       Further, it was proper for the jury to award punitive damages to deter future unlawful

conduct by the Pennsylvania State Police, even though the Pennsylvania State Police was not a

party at trial. It is well-established that "[t]he purpose of punitive damages is to punish the

defendant for his willful or malicious conduct and to deter others from similar behavior."

Memphis Comm. Sch. Dist. v. Stachura, 477 U.S. 299, 306 n.9 (1986). Devlin does not cite authority

holding that it is improper to argue for punitive damages to deter non-parties from engaging in

similar conduct in the future. (ECF No. 149 at 21.) Here, the Court instructed the jury to "consider

                                               -37-
the degree to which defendant should be punished for his wrongful conduct toward plaintiff and

the degree to which an award of one sum or another will deter defendant or others from

committing similar wrongful acts in the future." (ECF No. 153 at 85:8-15.) This instruction is

consistent with the law and the Third Circuit's Model Civil Jury Instructions. See Stachura, 477

U.S. at 306 n.9; MODEL CIV. JURY INSTR. 3RD CIR.§ 4.8.3 (2019) ("A jury may award punitive

damages to punish a defendant, or to deter the defendant and others like the defendant from

committing such conduct in the future."). Therefore, Devlin is not entitled to a new trial based

on argument about punitive damages at trial.

        In conclusion, the Court finds that Devlin is not entitled to a new trial. Devlin has not

proven that remarks by Hyman's counsel at trial were prejudicial enough to justify a new trial.

        D.     Defendant is Entitled to Remittitur; The Court will Reduce the Jury's Punitive-
               Damages Award to $30,000

        Finally, Devlin argues that the jury's punitive-damages award was grossly excessive and

that it should be reduced. (ECF No. 149 at 21-33.) Devlin argues (1) that his actions were not

reprehensible enough to justify the jury's punitive-damages award and (2) that the 100:1 ratio of

punitive damages to compensatory damages exceeds common law and constitutional limits.

       In response, Hyman argues (1) that the jury's punitive-damages award did not exceed

constitutional limits because it corresponds to the potential harm in this case, punitive-damages

awards in other cases, and the reprehensibility of Devlin's conduct, and (2) that there is no federal

common law limitation on punitive damages. 16 (ECF No. 155 at 17-26.)


16Devlin points out that federal common law places limitations on punitive-damages awards and argues
that the punitive-damages award here is excessive under federal common law. (ECF No. 149 at 21 (citing
Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008)).) Hyman argues that there is no federal common law
limitation on punitive damages and that Exxon is inapposite because it was a maritime case, whereas the

                                                 -38-
        The Court finds that the jury's damages award is constitutionally excessive and will remit

its punitive-damages award to $30,000.          The Supreme Court has instructed district courts

reviewing punitive-damages awards to consider three guideposts: (1) the degree of

reprehensibility of the defendant's misconduct; (2) the disparity between the actual or potential

harm suffered by the plaintiff and the punitive-damages award; and (3) the difference between

the punitive-damages awarded by the jury and the civil penalties authorized or imposed in

comparable cases. State Farm, 538 U.S. at 418 (citing Gore, 517 U.S. at 587). The Court will analyze

each factor in turn.

                1.      Degree of Reprehensibility

        "[T]he most important indicium of the reasonableness of a punitive-damages award is the

degree of reprehensibility of the defendant's conduct." Gore, 517 U.S. at 575. Courts utilize a five-

factor balancing test to gauge reprehensibility: (1) whether the harm caused was physical as

opposed to economic; (2) whether the tortious conduct evinced an indifference to or reckless

disregard of the health or safety of others; (3) whether the target of the conduct had financial

vulnerability; (4) whether the conduct involved repeated actions or was an isolated incident; and

(5) whether the harm was the result of intentional malice, trickery, or deceit. CGB Occupational

Therapy v. RHA Health Servs. Inc., 499 F.3d 184, 190 (3d Cir. 2007) (quoting State Farm, 538 U.S. at

419); Austin v. Norfolk S. Corp., 158 F. App'x 374,384 (3d Cir. 2005).




instant case involves a statutory cause of action under 42 U.S.C. § 1983. (ECF No. 155 at 25-26.) Because
the Court finds that the punitive-damages award in this case is constitutionally excessive, the Court will
not address the federal common law limits on punitive damages and whether the award in this case runs
afoul of it.

                                                  -39-
        These factors indicate that Devlin's conduct is reprehensible enough to support a

punitive-damages award. First, Devlin caused Hyman to sustain some degree of physical harm.

At trial, Hyman's counsel asked her, "You are not here to say Corporal Devlin caused you any

physical pain or any medical conditions or caused your aneurysm to grow or anything like that,

are you?" (ECF No. 152 at 33:15-18.) Hyman responded, "No. I am not blaming him for that. It

is not his fault that I have these conditions. I blame none of my conditions on him. It is not his

fault." (Id. at 33:19-21.)

        However, Hyman did testify that she sustained physical harm from the stress caused by

the repossession. Hyman testified that she felt "panicky" and scared on the evening of the

repossession. (Id. at 22:25-23:3.) Hyman was concerned that the stress of the situation would

cause her heart condition to worsen. 17 (Id. at 23:2-3.) Hyman also testified that she did not sleep

or eat for three days after the repossession due to stress. (Id. at 33:25-34:8.) Three days after the

repossession, her blood pressure spiked to a level that required hospitalization. (Id. at 33:25-34:8.)

Further, Hyman testified that without a car, she was unable to attend her medical appointments

or pick up her medications, which caused her additional stress. 18 (Id.) Therefore, the Court finds

that the repossession caused Hyman a great deal of emotional harm and some degree of physical

harm, which indicates that Devlin's harm was reprehensible. However, the Court recognizes that




17 Hyman testified that when Devlin knocked on her door, "I'm feeling so panicky. I am so hurt because
now I don't know why he's banging on the door like this, this is really scaring me, my heart is beating fast
and I am thinking that my aneurysm is going to break because I'm so afraid." (ECF No. 152 at 22:25-23:3.)
18 Hyman also testified that the repossession caused her a great deal of additional of stress and emotional

harm. For instance, she testified that she had recurring panic attacks and nightmares as a result of the
repossession. (Id. at 35:9-36:8.) She also testified that her fragile emotional condition after the repossession
caused her wife to leave her. (Id. at 36:10-20.)

                                                     -40-
it is difficult to discern whether Devlin's actions were the sole cause of Hyman's injuries after the

repossession.

        Second, Devlin's conduct evinced some indifference to the health and safety of others. At

trial, Devlin admitted that he threatened to break the window of Hyman's car and forcibly

remove Johnson from the car. 19 (ECF No. 151 at 172:20-25.) This threat shows some degree of

indifference to Johnson's health and safety. Johnson could have been harmed if Devlin had

actually broken the window and forcibly removed her from the car. However, Devlin testified

that he would have minimized the potential harm to Johnson by breaking a window away from

where she was sitting. (Id. at 173:3-8.) Moreover, Devlin merely threatened to break the window

and remove Johnson. He did not follow through on those threats nor take other physical action

that exhibited an indifference to health and safety. The Court finds that this factor weighs slightly

in favor of finding that Devlin's conduct was reprehensible.

        Third, the Court finds that the target of the conduct was financially vulnerable. Hyman

(and Johnson) clearly did not possess significant financial resources. Hyman testified that she fell

behind on her auto loan payments because she was sick and unable to work. (ECF No. 152 at

13:25-14:6.) She also testified that "money was tight" at the time of the repossession. (Id. at 14:7-

8.) The Court agrees that "the jury could have made the common sense conclusion that [Devlin]

targeted Hyman because he believed she was a deadbeat who did not pay her bills." (ECF No.

155 at 19.) But there is no evidence that Devlin's behavior was affected by his perception of




19Devlin testified that "I told [Johnson] her options. I said, here's my situation, here's what I got. If you
comply, you are out of the car on your own accord. If you refuse to comply, my hand is going to be forced,
I will have to break a window-and I did not say pull her out. I stated that she would be removed." (ECF
No. 151 at 172:20-25.)

                                                    -41-
Hyman's financial condition. Therefore, if anything, Hyman's financial vulnerability indicates

that Devlin's conduct was reprehensible to some degree. 20

        Fourth, it is unclear whether Devlin's conduct involved repeated actions or was an

isolated incident. As the Court pointed out, there was no evidence at trial that indicated whether

Devlin or the Pennsylvania State Police acted similarly during other repossessions. (ECF No. 153

at 52:24-53:2.)

        Finally, it is not clear that Devlin acted with intentional malice, trickery, or deceit. Hyman

argues that the jury could have found that that Devlin acted with intentional malice because he

testified inconsistently about the night of the repossession. (ECF No. 155 at 19-21.) While the jury

may have chosen not to accept Devlin's testimony, Hyman did not introduce evidence that Devlin

acted utilized trickery, deceit, or any other type of deception.

        The Court finds that Devlin acted maliciously. The Supreme Court has held that malice

entails an "actual evil motive." Smith v. Wade, 461 U.S. 30, 70-85 (1983); see also Malice, BLACK'S

LAW DICTIONARY (10th ed. 2016) (defining malice as "[t]he intent, without justification or excuse,

to commit a wrongful act" or "[r]eckless disregard of the law or of a person's legal rights"). While

courts have allowed punitive damages where the tortfeasor acted with reckless indifference,

those same courts have recognized that the reckless indifference must amount to outrageous

conduct. See, e.g., Merced v. Gemstar Grp., Inc., No. 10-3054, 2015 WL 1182883, at *4 (E.D. Pa. Mar.

13, 2015); see also Smith, 461 U.S. at 71 (quoting Milwaukee & St. P.R. Co. v. Arms, 91 U.S. 489, 493




20The Court notes that Devlin's conduct would have been far more reprehensible had he acted to further
his own financial gain. See Exxon, 554 U.S. at 513 (noting that, in the punitive-damages context, behavior
driven primarily by desire for personal economic gain is an "earmark of exceptional blameworthiness
within the punishable spectrum).

                                                  -42-
(1875)) ("[W]hile 'reckless indifference' may justify some awards of punitive damages, it may do

so only in 'that' class of 'reckless indifference ... which is equivalent to an intentional violation

of the plaintiff's rights."'). Here, the evidence is sufficient for a reasonable jury to find that Devlin

was indifferent to Hyman's constitutional rights. The jury reasonably found that he unlawfully

assisted in a private repossession, despite the training that Pennsylvania State Troopers receive.

However, there is no evidence that Devlin had an actual evil motive. There is no evidence that

he intentionally executed a premeditated plan to commit an illegal act. Therefore, the Court finds

that Devlin acted maliciously through his callous indifference to Hyman's rights, but not

maliciously enough to classify his conduct as extremely reprehensible.

        In sum, the Court finds that Devlin acted reprehensibly. Four of the five reprehensibility

factors are present in this case-which justifies an award of punitive damages. However, none

of these factors indicate that Devlin's actions were extremely reprehensible.

                2.      The Disparity Between the Harm, or Potential Harm to Plaintiff, and the
                        Punitive-Damages Award

       With respect to the second guidepost, the Supreme Court has "been reluctant to identify

concrete constitutional limits on the ratio between harm, or potential harm, to the plaintiff and

the punitive damages award." State Farm, 538 U.S. at 425 (citing Gore, 517 U.S. at 582). Generally,

though, "[s]ingle-digit multipliers [between punitive damages and compensatory damages] are

more likely to comport with due process, while still achieving the State's goals of deterrence and

retribution." State Farm, 538 U.S. at 425 (citing Gore, 517 U.S. at 581); Willow Inn, Inc. v. Pub. Serv.

Mut. Ins. Co., 399 F.3d 224, 234 (3d Cir. 2005) ("[F]ew awards exceeding a single-digit ratio

between punitive and compensatory damages, to a significant degree, will satisfy due process.").



                                                  -43-
However, greater ratios "may comport with due process where 'a particularly egregious act has

resulted in only a small amount of economic damages."' State Farm, 538 U.S. at 425 (quoting Gore,

518 U.S. at 582).

        Here, the jury awarded Hyman $500,000 in punitive damages and $5,000 in compensatory

damages-a 500:1 ratio. (ECF No. 143.) On its face, this award is arbitrary and excessive. See,

e.g., Gore, 518 U.S. at 582 (finding that a 500:1 ratio of punitive damages to compensatory damages

was unconstitutional); Cooper, 532 U.S. at 437; State Farm, 538 U.S. at 417. The jury was justified

in awarding $5,000 for harm that Devlin caused Hyman. However, the jury did not have a basis

to award 500 times that amount in punitive damages. There was not significant unrealized

potential harm in this case. And as discussed in the preceding subsection, the evidence justifies

the jury's finding that Devlin's conduct was reprehensible and that Hyman is entitled to punitive

damages. However, his conduct was not egregious enough to justify a 500:1 ratio of punitive

damages. Therefore, the Court finds that the jury's punitive-damages award in this case does not

comport with due process.

               3.      Punitive-Damages Awards In Comparable Cases

       Third, courts reviewing punitive-damages awards must analyze the disparity between

the punitive-damages award and civil penalties authorized or imposed in comparable cases. State

Farm, 538 U.S. at 428; Austin, 158 F. App'x at 386. The parties do not cite to repossession lawsuits

under§ 1983, and the Court is not aware of any comparable case where the jury awarded punitive

damages. (See ECF No. 155 at 23.) Devlin cites several cases where the Court reduced punitive-

damages awards levied against defendants in lawsuits under § 1983. (ECF No. 149 at 25-30.)

Hyman points out that these cases are distinguishable from the instant case. (ECF No. 155 at 24-

                                                -44-
27.) Accordingly, the Court finds that punitive-damages awards in other cases are not especially

insightful here.

               4. The Court will Reduce the Punitive-Damages Award to $30,000

       The Court finds that the punitive-damages award in this case is unconstitutionally

excessive. While the jury could have reasonably concluded that Devlin acted with some degree

of reprehensibility, his conduct does not justify a 500:1 ratio of punitive damages to compensatory

damages. Accordingly, the Court will remit the jury's punitive damages to an award of $30,000.

The Court finds that a punitive-damages award of $30,000 is reasonable based on Devlin's

conduct. Further, the Court finds that $30,000 is sufficient to deter similar future conduct by law

enforcement.

V.     Conclusion

       For the preceding reasons, Hyman's Motion for Attorney Fees and Costs (ECF No. 145) is

GRANTED and Devlin's Motion for Judgment as a Matter of Law, New Trial, and to Alter

Judgment (ECF No. 148) is GRANTED IN PART and DENIED IN PART. The Court finds that

the jury's punitive-damages award was unconstitutionally large, and will therefore reduce that

award to $30,000. Devlin's Motion is denied in all other respects.

       An appropriate order follows.




                                               -45-
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANGELA HYMAN,                                          CIVIL ACTION NO. 3:17-89

                      Plaintiff,                        JUDGE KIM R. GIBSON
              v.

 BRYAN DEVLIN,

                      Defendant.

                                   +A       ORDER

       AND NOW, this      28        day of May, 2019, upon consideration of Plaintiff Angela

Hyman's Motion for Attorney Fees and Costs (ECF No. 145) and Defendant Bryan Devlin's

Motion for Judgment as a Matter of Law, New Trial, and to Alter Judgment (ECF No. 148), IT IS

HEREBY ORDERED as follows:

       (1)    Hyman's Motion for Attorney Fees and Costs (ECF No. 145) is hereby GRANTED.
              Hyman is entitled to $189,279.00 in attorney fees and $7,881.14 in costs;

       (2)    Devlin's Motion for Judgment as a Matter of Law, New Trial, and to Alter
              Judgment (ECF No. 148) is GRANTED IN PART and DENIED IN PART. The
              Court will reduce the jury's punitive-damages award from $500,000 to $30,000.
              Devlin's Motion is denied in all other respects, and the Jury Verdict (ECF No. 143)
              otherwise remains intact.


                                             BY THE COURT:




                                             KIM R. GIBSON
                                             UNITED STA TES DISTRICT JUDGE
